Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species ((iii); SEQ ID NO: 46; recombinant antigen; (i); SEQ ID NO: 47; S (spike) protein; protein (recombinant PEDV spike protein); (iii) spike protein; SEQ ID NO: 27; recombinant antigen; (i), PDCoV spike protein; SEQ ID NO: 28) in the reply filed on 6/27/2022 is acknowledged.
Claims 53, 54, 65-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
Claims 52, 55-64 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 7/25/2019; 10/26/2020; 7/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 43, 92. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. Claims 52, 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez et al. (US2015283229)(See PTO-892: Notice of References Cited).
See claims 52, 55-60 as submitted 6/27/2022.
Hernandez et al. teaches: recombinant PEDV antigen (abstract); spike protein encoded by SEQ ID NO: 2 [0051], which has 97.9% identity with instant SEQ ID NO: 46 (See Result 2, STIC Sequence Search Result 20220711_141954_us-16-481-010a-46.align250.rng in SCORE); as claim 56 ultimately depends on claim 52 and reads on spike protein as recited in claim 52, such a protein is also considered to have at least 90% identity to SEQ ID NO: 47 (as recited in claims 52, 55, 56; it is noted Hernandez et al. also teaches SEQ ID NO: 3 spike protein that has 98.2% identity with instant SEQ ID NO: 47 (See Result 3, STIC Sequence Search Result 20220711_142056_us-16-481-010a-47.align250.rag in SCORE)); comprising S protein [0008](as recited in claim 57); recombinant spike antigen [0042](as recited in claim 58); oil in water emulsion [0053](as recited in claim 59); carrier [0054](as recited in claim 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. as applied to claims 52, 55-60 above and further in view of Kim et al. (U.S. Patent No. 10280199)(See PTO-892: Notice of References Cited).
See claims 61-64 as submitted 6/27/2022.
See the teachings of Hernandez et al. above.
Hernandez et al. does not teach porcine deltacoronavirus antigen; comprising protein encoded by sequence having at least 90% identity to SEQ ID NO: 27; inactivated; protein having at least 90% identity to SEQ ID NO: 28.
Kim et al. teaches: preparation of porcine deltacoronavirus proteins and/or antigens (Example 3)(as recited in claim 61); spike protein of coronaviruses (column 13, line 63); protein encoded by SEQ ID NO: 36 (porcine deltacoronavirus), which has 97.5% identity with instant SEQ ID NO: 27 (See Result 1 of STIC Sequence Search Result 20220711_141954_us-16-481-010a-27.align250.rni in SCORE)(as recited in claim 62); as claim 64 depends on claim 62 and reads on spike protein as recited in claim 62, such a protein is also considered to have at least 90% identity to SEQ ID NO: 28 (as recited in claim 64); inactivated particle (column 21, line 60)(as recited in claim 63); compositions comprising coronavirus proteins and antigens (abstract); PEDV (abstract).
One of ordinary skill in the art would have been motivated to combine PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by Hernandez et al. Hernandez et al. teaches porcine antigen, and Kim et al. also teaches porcine antigen (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by Hernandez et al. There would have been a reasonable expectation of success given the underlying materials (porcine antigens as taught by Kim et al. and Hernandez et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 52, 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10702601. 
See claims 52, 55-60 as submitted 6/27/2022.
Claims 1-16 of U.S. Patent No. 10702601 recite an immunogenic composition comprising a recombinant spike antigen of porcine epidemic diarrhea virus (PEDV) having a heterologous C-terminal domain and a heterologous transmembrane domain, and an oil-in-water emulsion as an adjuvant, wherein the porcine epidemic diarrhea virus (PEDV) is a PEDV of North American origin and a. wherein the spike antigen is encoded by a nucleic acid sequence that is at least 95% identical with SEQ ID NO: 8 over the length of SEQ ID NO: 8; wherein such immunogenic composition comprises a pharmaceutical acceptable carrier and/or an excipient; wherein the oil-in-water emulsion is an EMULSIGEN.RTM. oil-in-water emulsion-based adjuvant; methods of producing and using said composition. 
It is noted that a method of producing and using composition render the composition obvious.
Further, SEQ ID NO: 8 of U.S. Patent No. 10702601 has 96.5% identity with instant SEQ ID NO: 46 (See Result 74 of STIC Sequence Search Result 20220711_141955_us-16-481-010a-46.align250.rnpbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 52, 55-60 and claims 1-16 of U.S. Patent No. 10702601 recite PEDV antigen and adjuvant, wherein the PEDV comprises spike protein encoded by nucleic acid sequence having at least 90% identity to SEQ ID NO: 46.

7. Claims 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10702601 as applied to claims 52, 55-60 above, and further in view of Kim et al. (cited above).
See claims 61-64 as submitted 6/27/2022.
See the teachings of claims 1-16 of U.S. Patent No. 10702601 above.
Claims 1-16 of U.S. Patent No. 10702601 do not recite PDCoV antigen. 
See the teachings of Kim et al. above.
One of ordinary skill in the art would have been motivated to combine PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by claims 1-16 of U.S. Patent No. 10702601. Claims 1-16 of U.S. Patent No. 10702601 teach porcine antigen, and Kim et al. also teaches porcine antigen (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by claims 1-16 of U.S. Patent No. 10702601. There would have been a reasonable expectation of success given the underlying materials (porcine antigens as taught by Kim et al. and claims 1-16 of U.S. Patent No. 10702601) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 52, 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9950061. 
See claims 52, 55-60 as submitted 6/27/2022.
Claims 1-10 of U.S. Patent No. 9950061 recite an immunogenic composition comprising an inactivated whole porcine epidemic diarrhea virus (PEDV) and an oil-in-water emulsion as an adjuvant, wherein the porcine epidemic diarrhea virus (PEDV) is a PEDV of North American origin and that is encoded by SEQ ID NO:1, and/or comprises the sequence of SEQ ID NO:1, and/or comprises the RNA equivalent of SEQ ID NO:1, and/or that is encoded by SEQ ID NO:15; method of producing said composition.
It is noted that a method of producing composition renders the composition obvious.
Further, SEQ ID NO: 15 has 97.5% identity with instant SEQ ID NO: 46 (See Result 54 of STIC Sequence Search Result 20220711_141955_us-16-481-010a-46.align250.rnpbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 52, 55-60 and claims 1-10 of U.S. Patent No. 9950061 both recite recite PEDV antigen and adjuvant, wherein the PEDV comprises spike protein encoded by nucleic acid sequence having at least 90% identity to SEQ ID NO: 46.

9. Claims 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9950061 as applied to claims 52, 55-60 above, and further in view of Kim et al. (cited above).
See claims 61-64 as submitted as submitted 6/27/2022.
 See the teachings of claims 1-10 of U.S. Patent No. 9950061 above.
Claims 1-10 of U.S. Patent No. 9950061 do not recite PDCoV antigen. 
See the teachings of Kim et al. above.
One of ordinary skill in the art would have been motivated to combine PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by claims 1-10 of U.S. Patent No. 9950061. Claims 1-10 of U.S. Patent No. 9950061 teach porcine antigen, and Kim et al. also teaches porcine antigen (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining PDCoV antigen as taught by Kim et al. with the PEDV antigen as taught by claims 1-10 of U.S. Patent No. 9950061. There would have been a reasonable expectation of success given the underlying materials (porcine antigens as taught by Kim et al. and claims 1-10 of U.S. Patent No. 9950061) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648